—Order unanimously affirmed without costs. Memorandum: Supreme Court properly denied the summary judgment motion of third-party defendant, Sicoli & Massaro, Inc. (Sicoli & Massaro), and granted summary judgment in favor of third-party plaintiff, County of Monroe (County), dismissing the first and second affirmative defenses. The third-party action was not barred by the August 20, 1991 release between the parties. The terms of that release provided that the indemnification clause contained in a prior contract between the parties would remain in effect. Although Sicoli & Massaro urges a narrow interpretation of the indemnification clause, the language expresses the unmistakable intent of the parties that it would indemnify the County for *1047any damages arising out of the performance of the contract (see, Niagara Frontier Transp. Auth. v Tri-Delta Constr. Corp., 107 AD2d 450, 452, affd 65 NY2d 1038). (Appeal from Order of Supreme Court, Monroe County, Affronti, J.—Summary Judgment.) Present—Denman, P. J., Fallon, Wesley, Davis and Boehm, JJ.